

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
AND PROVINCIAL LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (the "Agreement") made as of May __, 2007.
 

BETWEEN:
YALETOWN CAPITAL INC. (the "Company")
Suite 200-3083 Grandview Hwy.
Vancouver, BC




AND:
PETER MIELE (the "Subscriber")
____________________________
West Vancouver, BC

 
 
WHEREAS:
 
The Subscriber wishes to purchase 2,000,000 shares of common stock in the
Company for a purchase price of $50,000;
 
Yaletown has agreed to sell certain shares of common stock to the Subscriber;
and
 
NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.  Interpretation
 
1.1  In this Agreement, words importing the singular number only shall include
the plural and vice versa, words importing gender shall include all genders and
words importing persons shall include individuals, corporations, partnerships,
associations, trusts, unincorporated organizations, governmental bodies and
other legal or business entities of any kind whatsoever.
 
1.2  Any reference to currency is to the currency of the United States of
America unless otherwise indicated.
 


 
1

--------------------------------------------------------------------------------

 
 
2.    Documents Required from Subscriber
 
2.1  The Subscriber must complete, sign and return to the Company:
 

(a)  
an executed copy of this Agreement, and

 

(b)  
an Accredited Investor Questionnaire in the form attached hereto as Exhibit 1
(the “Questionnaire”).

 
2.2  The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, the National
Association of Securities Dealers Over-the-Counter Bulletin Board (the “OTC
Bulletin Board”) and applicable law.
 
3.  Closing
 
3.1  Closing of the offering of the Shares (the "Closing") shall occur on or
before July 31, 2006, or on such other date as may be determined by the Company
(the "Closing Date"), payment shall be as follows:
 

(a)  
$3,000 upon signing of this subscription;

 

(b)  
$7,000 on or before June 5, 2007;

 

(c)  
$15,000 on or before June 30, 2007;

 

(d)  
$12,500 on or before July 15, 2007; and

 

(e)  
$12,500 on or before July 31, 2007.

 
4.  Acknowledgements of Subscriber
 
4.1  The Subscriber acknowledges and agrees that:
 

(a)  
none of the Shares have been or will be registered under the 1933 Act, or under
any state securities or "blue sky" laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 

(b)  
the Company has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other securities legislation;

 

(c)  
he has received and carefully read this Agreement;

 

(d)  
the decision to execute this Agreement and purchase the Shares agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Company and such decision is
based entirely upon a review of any public information which has been filed by
the Company with the Securities and Exchange Commission ("SEC") in compliance,
or intended compliance, with applicable securities legislation;

 

(e)  
he and his advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Shares
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 
 
 
 
2

--------------------------------------------------------------------------------

 
 

(f)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Shares hereunder
have been made available for inspection by him and his attorney and/or
advisor(s);

 

(g)  
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Subscriber will hold harmless the
Company from any loss or damage it or they may suffer as a result of the
Subscriber's failure to correctly complete this Agreement;

 

(h)  
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

 

(i)  
the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)  
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 

(ii)  
applicable resale restrictions;

 

(j)  
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber's ability to resell the Shares under
the Securities Act (British Columbia) and Multilateral Instrument 45-102 adopted
by the British Columbia Securities Commission;

 

(k)  
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
sell the Shares and, as a consequence of acquiring the Shares pursuant to such
exemption certain protections, rights and remedies provided by the applicable
securities legislation of British Columbia including statutory rights of
rescission or damages, will not be available to the Subscriber;

 

(l)  
none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board;

 

(m)  
the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Shares;

 
 
 
3

--------------------------------------------------------------------------------

 
 

(n)  
none of the Shares may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
Distribution Compliance Period (as defined herein);

 

(o)  
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

 

(p)  
no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

 

(q)  
there is no government or other insurance covering any of the Shares;

 

(r)  
the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

 

(s)  
the Subscriber is purchasing the Shares pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is an accredited investor of the
Company and, as a consequence:

 

(i)  
is restricted from using most of the civil remedies available under securities
legislation,

 

(ii)  
may not receive information that would otherwise be required to be provided
under securities legislation, and

 

(iii)  
the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

 

(t)  
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 

(u)  
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company.

 
5.  Representations, Warranties and Covenants of the Subscriber
 
5.1  The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
 

(a)  
the Subscriber is not a U.S. Person;

 

(b)  
by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber is an “Accredited Investor”, as that term is defined in
National Instrument 45-106 adopted by the British Columbia Securities
Commission;



 
4

--------------------------------------------------------------------------------

 
 

(c)  
the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

 

(d)  
the Subscriber is resident in the jurisdiction set out under the heading "Name
and Address of Subscriber" on the signature page of this Agreement and the sale
of the Shares to the Subscriber as contemplated in this Agreement complies with
or is exempt from the applicable securities legislation of the jurisdiction of
residence of the Subscriber;

 

(e)  
the Subscriber is purchasing the Shares as principal for investment purposes
only and not with a view to resale or distribution and, in particular, the
Subscriber has no intention to distribute, either directly or indirectly, any of
the Shares in the United States or to U.S. Persons;

 

(f)  
the Subscriber is outside the United States when receiving and executing this
Agreement;

 

(g)  
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

 

(h)  
the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in any way whatsoever for the Subscriber's decision to invest in the Shares and
the Company;

 

(i)  
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time and can afford the
complete loss of such investment and (iv) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment in the Shares and the Company;

 

(j)  
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Subscriber shall promptly notify the Company;

 

(k)  
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

 

(l)  
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber in accordance with its terms;

 

(m)  
the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 

(n)  
the Subscriber understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or "blue sky" laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;

 

(o)  
it is not an underwriter of, or dealer in, the common shares of the Company, nor
is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares;

 

(p)  
the Subscriber understands and agrees that offers and sales of any of the Shares
prior to the expiration of a period of one year after the date of original
issuance of the Shares (the one year period hereinafter referred to as the
"Distribution Compliance Period") shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;

 
 
 
5

--------------------------------------------------------------------------------

 
 
 

(q)  
the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act and in each case only in accordance with applicable
state and provincial securities laws;

 

(r)  
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(s)  
the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

 

(t)  
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 

(u)  
no person has made to the Subscriber any written or oral representations:

 

(i)  
that any person will resell or repurchase any of the Shares;

 

(ii)  
that any person will refund the purchase price of any of the Shares;

 

(iii)  
as to the future price or value of any of the Shares; or

 

(iv)  
that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

 
5.2  In this Agreement, the term "U.S. Person" shall have the meaning ascribed
thereto in Regulation S.
 
6.  Representations and Warranties will be Relied Upon by the Company
 
6.1  The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to purchase the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Shares under applicable
securities legislation. The Subscriber further agrees that by accepting delivery
of the certificates representing the Shares on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the purchase by the Subscriber of Shares and will continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Shares.
 
 
 
6

--------------------------------------------------------------------------------

 
 
7.  Resale Restrictions
 
7.1  The Subscriber acknowledges that any resale of the Shares will be subject
to resale restrictions contained in the securities legislation applicable to
each Subscriber or proposed transferee. The Subscriber acknowledges that the
Shares have not been registered under the 1933 Act of the securities laws of any
state of the United States. The Shares may not be offered or sold in the United
States unless registered in accordance with United States federal securities
laws and all applicable state and provincial securities laws or exemptions from
such registration requirements are available.
 
7.2  The Subscriber acknowledges that restrictions on the transfer, sale or
other subsequent disposition of the Shares by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to in Section 7.1
above, and, in particular, the Subscriber acknowledges and agrees that:
 

(a)  
none of the Shares may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
Distribution Compliance Period; and

 

(b)  
the Company is not a reporting issuer in any of the Provinces of Canada and
therefore resale of any of the Shares in Canada is restricted except pursuant to
an exemption from applicable securities legislation.

 
8.  Acknowledgement and Waiver
 
8.1  The Subscriber has acknowledged that the decision to purchase the Shares
was solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.
 
9.  Legending and Registration of Subject Shares
 
9.1  The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing any of the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.
 
9.2  The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
10.  Costs
 
10.1  The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.
 
11.  Governing Law
 
11.1  This Agreement is governed by the laws of the Province of British Columbia
and the federal laws of Canada applicable herein.
 
12.  Survival
 
12.1  This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.
 
 
 
7

--------------------------------------------------------------------------------

 
 
13.  Assignment
 
13.1  This Agreement is not transferable or assignable.
 
14.  Execution
 
14.1  The Company shall be entitled to rely on delivery by facsimile machine of
an executed copy of this Agreement and acceptance by the Company of such
facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.
 
15.  Severability
 
15.1  The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
16.  Entire Agreement
 
16.1  Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Shares and there are no other terms, conditions, representations or
warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
 
17.  Notices
 
17.1  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication. Notices to the Subscriber shall be directed to the
address on page  and notices to the Company shall be directed to it at the
address set forth on page 1 of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
18.  Counterparts
 
18.1  This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Agreement as of the
date first above mentioned.
 
DELIVERY INSTRUCTIONS
 
1.  Delivery - please deliver the certificates to:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
2.  Registration - registration of the certificates which are to be delivered at
closing should be made as follows:
 

--------------------------------------------------------------------------------

(name)
 

--------------------------------------------------------------------------------

(address)
 

3.  
The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber's purchase of the Shares
as may be required for filing with the appropriate securities commissions and
regulatory authorities.

 
 

 

--------------------------------------------------------------------------------

(Name of Subscriber - Please type or print)
     
 

--------------------------------------------------------------------------------

(Signature and, if applicable, Office)
     
 

--------------------------------------------------------------------------------

(Address of Subscriber)
     
 

--------------------------------------------------------------------------------

(City, State or Province, Postal Code of Subscriber)
     
 

--------------------------------------------------------------------------------

(Country of Subscriber)
     

--------------------------------------------------------------------------------

(fax and email address)
       

 
 



 
9

--------------------------------------------------------------------------------

 

A C C E P T A N C E
 
The above-mentioned Agreement in respect of the Shares is hereby accepted by
YALETOWN CAPITAL INC.
 
DATED at ________________, ________________, the ___ day of May, 2007.
 
YALETOWN CAPITAL INC.
 


 


 
Per:_________________________________
Authorized Signatory

 
10

--------------------------------------------------------------------------------

 
 

Exhibit 1
 
 
NATIONAL INSTRUMENT 45-106
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
The purpose of this Questionnaire is to assure YALETOWN CAPITAL INC.(the
“Company”) that the undersigned (the “Subscriber”) will meet certain
requirements for the registration and prospectus exemptions provided for under
National Instrument 45-106 (“NI 45-106”), as adopted by the Securities
Commissions in Canada, in respect of a proposed private placement of securities
by the Company (the “Transaction”). The Company will rely on the information
contained in this Questionnaire for the purposes of such determination.
 
The undersigned Subscriber covenants, represents and warrants to the Company
that:
 

 
1.
the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;

 

 
2.
the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated below (please check the
appropriate box):

 

  o
(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

 

  o 
(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

 

  o 
(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

 

  o 
(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

 

  o 
(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

 

  o 
(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

 

  o
(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l’ile de
Montreal or an intermunicipal management board in Québec;

 

  o 
(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 

  o 
(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 

  o
(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

 

  o
(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

  o
(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 

  o
(m) a person, other than a person or investment fund, that had net assets of at
least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

 

  o
(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

 

  o
(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 

  o 
(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 

  o 
(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

 

  o 
(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

 

  o 
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

  o 
(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 

  o 
(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

 

  o 
(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant Legislation.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
day of , 200__.
 
 
 
 

--------------------------------------------------------------------------------

If a Corporation, Partnership or Other Entity:
 

--------------------------------------------------------------------------------

If an Individual:
     

--------------------------------------------------------------------------------

Print or Type Name of Entity
 

--------------------------------------------------------------------------------

Signature
     

--------------------------------------------------------------------------------

Signature of Authorized Signatory  
 

--------------------------------------------------------------------------------

Print or Type Name
     

--------------------------------------------------------------------------------

Type of Entity    

 
 
 
 
13